Citation Nr: 0114570	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits for chronic renal 
failure, heart disease and a decubitus ulcer under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to December 
1967.

The Board of Veterans' Appeals (Board) notes that the veteran 
claimed entitlement to benefits under § 1151 for renal 
failure, a heart condition and a decubitus ulcer in his 
January 2000 notice of disagreement and his June 2000 
substantive appeal.  Likewise, the local representative 
presented the same three disabilities in its August 2000 VA 
Form 646.  The appellate brief presented to the Board, 
however, addresses only one disability, the decubitus ulcer.  
There is no documentation in the file to show withdrawal of 
the § 1151 claim for either of the two remaining disabilities 
listed on the substantive appeal.  Therefore, the Board will 
review the § 1151 claim for chronic renal failure, a heart 
disability, and a decubitus ulcer. 


REMAND

Section 1151, in pertinent part, provides as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) Carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) An event not reasonably foreseeable.

The veteran contends that the inpatient care he received at 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Long Beach, California, beginning in December 1997, caused 
him to develop end stage renal disease, a heart disorder, and 
a class 4 decubitus ulcer.

The VA medical records reveal that the veteran was admitted 
to the Long Beach VAMC from March 1997 to April 1997 for 32 
days.  The discharge summary reveals the following discharge 
diagnoses: chronic traumatic paraplegia, T12 with neurogenic 
bladder and bowel dysfunction, chronic renal failure, 
bilateral hydronephrosis and hydroureter, hypertension, 
urinary tract infection, anemia secondary to chronic renal 
disease, and impaired glucose tolerance.  The summary reveals 
further that the veteran was admitted in March 1997 for 
workup of chronic renal failure with progressive worsening 
and to rule out obstructive uropathy.
   
The veteran was admitted to Long Beach VAMC again in December 
1997 with end stage renal disease, hypertension, severe 
anemia secondary to chronic renal failure, numbness and 
cramping of both hands, severe edema of both lower 
extremities, and newly diagnosed type II diabetes.  A general 
note dated January 5, 1998, reveals instructions to turn and 
position the veteran every two hours, to keep skin dry and 
off pressure with the pillow, and up on electric chair twice 
a day.  In February 1998 a necrotic sacral pressure ulcer 
developed, which was surgically drained and debrided.  
Following surgery, the veteran underwent hyperbolic oxygen on 
a daily basis for treatment of the ulcer.

A radiology report dated in January 1998 of a chest single 
view x-ray reveals a clinical history of pericardial 
effusion.  The x-ray was interpreted to reveal (1) a 
persistent enlargement of the cardiac silhouette essentially 
uncharged compared to the previous examination of January 
1996, (2) an infiltration in the right upper lobe which could 
be due to pneumonic infiltration, aspiration or granulomatous 
infiltration and (3) a retrocardiac density in the left lung 
base perhaps related to cardiac surgery.  The veteran 
underwent three echocardiograms in January 1998.  The first 
was interpreted to reveal (1) moderate pulmonary 
hypertension, (2) left atrial and left ventricular 
enlargement, normal left ventricular function, (3) no wall 
motion abnormalities, and (4) small pericardial effusion.  
The second echocardiogram, taken eight days later, was 
interpreted to reveal (1) large pericardial effusion-anterior 
and posterior, pericardial effusion with 2-D, special Doppler 
and M-mode signs of tamponade, (2) marked inspiratory 
decrease in early diastolic filly of left ventricle, (3) 
persistently dilated inspiratory vital capacity with hepatic 
vein reversal, (4) early diastolic collapse of left ventricle 
noted on M-mode, and, (5) atrial fibrillation with rapid 
ventricular response.  The third echocardiogram taken four 
days after the second was interpreted to reveal (1) left 
ventricular hypertrophy, (2) septal hypokinesis, and (3) 
small pericardial effusion.

During the course of the veteran's hospitalization, he 
underwent four surgical procedures.  In December 1997 the 
veteran underwent a left arm radiocephalic Cimino 
arteriovenous fistula.  The procedure was accomplished 
without incident.  Post-surgery, hemostasis was satisfactory, 
the vein was of adequate diameter and a palpable thrill was 
present in the vein, and the hand was pink and viable with no 
evidence of ischemia or embolization.  The veteran underwent 
pericardiocentesis and placement of 6.5 French pericardial 
catheter in January 1998.  The operation report reveals that 
the anesthesiologist attempted to place an arterial line 
several times, but the puncture site continually oozed blood 
consistent with coagulopathy.  Because of this, the operation 
that was originally planned, a pericardial window through a 
left anterior thoracotomy incision, was abandoned because of 
the veteran's severe preoperative anemia and treatment 
restrictions under the veteran's religious beliefs.  
Following the removal of the pericardial fluid, the veteran's 
blood pressure and pericardial tamponade improved.  The 
catheter was left in place to allow for continued aspiration 
in the event of re-accumulation of the fluid postoperatively. 
The pericardial fluid was bloody, thought to be secondary to 
the veteran's uremia and azotemia.  The veteran tolerated the 
procedure well with no complications.

Five days later, the veteran underwent an intraoperative 
right internal jugular Quinton hemodialysis catheter 
placement in January 1998.  The veteran tolerated the 
procedure well and remained hemodynamically stable 
throughout.  A post-surgery chest x-ray was interpreted to 
show the tip of the catheter in good position at the junction 
of the superior vena cava right atrium.  The veteran was 
subsequently taken to the Surgical Intensive Care Unit for 
hemodialysis, awake and alert in excellent condition.  The 
veteran's course of treatment included hemodialysis three 
times per week.

As noted above, in February 1998 the veteran underwent 
surgical draining and debridement of a necrotic sacral 
pressure ulcer.  The operation report reveals findings of a 
fairly superficial looking area of pressure sore, not quite 
grade 2, but with a central perforation down into a pocket 
which extended inferiorly for about two inches down to the 
anal ring and superiorly there was a second area of 
discolored skin approximately an inch and a half cephalad 
suggesting full thickness defect at that point.  The 
devitalized tissue was removed, however there were extensions 
laterally and inferiorly and into muscle at different sites 
which were located by expressing pus by finger pressure and 
also at soft sites finger easily penetrated into devitalized 
tissue.  These areas presented devitalized tissue which 
required unroofing or actual excision of dead tissue.  After 
all apparent devitalized tissue was removed, there were some 
still attached on the underside of the skin which was viable, 
but in order to avoid any further bleeding, this was thinned 
down but not dissected out completely.  Nor was the skin 
sacrificed because of concerns about doing additional 
surgical procedures in light of the veteran's refusal to 
receive any blood products.

The RO requested the complete records of the VA treatment in 
question, including specifically nursing and doctors' notes.  
The VA medical facility transmitted what it stated were the 
complete records in July 1998.  These appear to contain 
nursing and doctors or progress notes.  The appellate brief 
on behalf of the veteran maintains, in substance, that the 
records of VA care are not complete.  The representative 
states the it is Veterans Health Administration policy to 
maintain a log to demonstrate that patients are moved to 
prevent bed sores from developing and that such records are 
not now on file.  He appears to further maintain that nursing 
and doctor's notes are not complete.  The Board can not 
determine at this time whether there is, in fact, any 
deficiency in the record with regard to nursing or doctor's 
notes or any alleged log of movements.  The Board, however, 
is unable to locate in the records a discharge report for the 
hospitalization that began in December 1997.  

The Board observes that from the veteran's admission and 
throughout his inpatient care, the veteran was diagnosed with 
chronic or end stage renal disease.  The Board also observes 
that the veteran developed a sacral pressure sore, which was 
not apparent upon admission, and chest x-rays and 
echocardiograms were interpreted to show that the veteran has 
disorders of the heart.  In light of these medical findings 
and the new legislation, the Board concludes that additional 
development is warranted. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereafter VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the new criteria and the reasons noted above, the 
Board believes that additional development is required.  
Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.   The regional office (RO) should 
review the claims file in light of 
legislative changes brought forth by the 
VCAA and determine what evidentiary 
development is necessary under VCAA 
provisions.  The RO should ascertain 
whether additional VA records exist and 
associate them with the claims file.  
The attention of the RO is respectfully 
invited to the arguments in the 
appellate brief, noted above at the 
bottom of page 5 and top of page 6, that 
the record is not complete.  The RO 
should address this argument 
specifically in light of the VCAA.

3.  The RO should obtain a medical 
opinion by an appropriate medical 
provider(s) to determine the nature, 
status and etiology of any renal 
disease, any heart disorder and any 
disability due to pressure sore(s).  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the medical provider.  After 
a review of the record and the 
examination, the medical provider(s) 
should express opinions as to the 
following:

(a) What is the etiology and diagnosis 
of any renal disease during the 
veteran's December 1997 hospitalization;

(b) If renal disease is found, 

(i) what is the degree of medical 
probability that this disability or the 
aggravation of this disability is the 
proximate cause of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or,

(ii) An event not reasonably 
foreseeable; 

(c) What is the etiology and diagnosis 
of any heart disorder present during the 
veteran's December 1997 hospitalization;

(d) If any heart disorder is found, 

(i) what is the degree of medical 
probability that this disability or the 
aggravation of this disability is the 
proximate cause of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or,

(ii) An event not reasonably 
foreseeable;

(e) What are the etiology and diagnosis 
of any pressure sore(s) present during 
the veteran's December 1997 
hospitalization?  Is there objective 
medical evidence of a residual 
disability associated with the pressure 
sore(s)?  The examiner should note the 
objective evidence indicating the 
presence of a current disability.

(f) If a current disability due to a 
pressure sore(s) now exists, what is the 
degree of medical probability? 

(i)  that current disability or the 
aggravation of any pre-existing 
disability is the proximate cause of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or,

(ii) An event not reasonably 
foreseeable;

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the required opinion 
is in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to compensation benefits for 
chronic renal failure, heart disease and 
a decubitus ulcer under § 1151.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




